Citation Nr: 1748229	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel










INTRODUCTION

The Veteran had active service in the United States Army from June 1992 to October 1994, and from July 1998 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Buffalo, New York certified the case to the Board on appeal.

The Board notes that the Veteran was previously represented by the Oregon Department of Veterans Affairs.  In an April 2013 letter, the Oregon Department of Veterans Affairs informed the Veteran that it was rescinding its representation.  This change of representation was received before the May 2013 notification of certification to the Board.  As such, the 90 day period discussed in 38 C.F.R. § 20.1304 is not at issue in this case.  The Veteran has not appointed a new representative.

In a December 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  The Board finds that the RO substantially complied with the December 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a right knee disorder.

2.  The Veteran does not have a current diagnosis of a left knee disorder.

CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in active service.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  A left knee disorder was not incurred in active service.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The record shows that the Veteran requested a Travel Board hearing in his July 2012 VA Form 9.  Although the Veteran was initially scheduled for a Travel Board hearing in May 2013, he did not attend.  In the December 2014 remand, the Board found that the Veteran provided good cause to grant his request to reschedule the hearing.  38 C.F.R. § 20.702(d).  The Board instructed the AOJ to schedule the Veteran for a Travel Board hearing if any benefit sought on appeal had not been granted.  After the Veteran's claims were denied in the March 2015 supplemental statement of the case, the RO sent the Veteran a March 2017 letter informing him that the week of May 8, 2017 to May 12, 2017 was available for scheduling the requested Travel Board hearing.  The letter also stated that a phone call from the Veteran was required to confirm his willingness and ability to attend the hearing before scheduling.  The evidence does not suggest that the March 2017 letter was returned to sender or that the Veteran did not receive it.  However, the record reflects that the Veteran did not respond.  

In September 2017, the AOJ sent a second letter to the same address, the Veteran's last known address of record, notifying him that a Travel Board hearing could be scheduled at certain times in October 2017.  The Veteran needed to call the hearings coordinator and leave a voicemail with his selection.  This letter was later returned to sender as not deliverable and unable to forward.  The Board notes that the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  While VA has a duty to assist a veteran in the development of his claim, this duty is not limitless.  The burden is on the Veteran to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Therefore, the Board finds that the AOJ substantially complied with the Board's remand instructions, and the Veteran's hearing request is deemed withdrawn.  See Dyment, 13 Vet. App. at 146-47; 38 C.F.R. § 20.704(d).

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

In addition, service connection can be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has right and left knee disorders that are related to service.  The Board will first determine whether the Veteran has a current disability for either of his claims.
The Veteran was afforded a VA examination in connection with his claims in January 2015.  The examiner noted a diagnosis of bilateral shin splints.  However, the Board notes that the Veteran is already service-connected for shin splints of the right and left leg.  See March 2012 Rating Decision.  No right or left knee disorder was documented.  

The remaining evidence of record also fails to reflect that the Veteran received a diagnosis for a right or left knee disorder at any point during the claim period or shortly before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowky v. Shinseki, 26 Vet. App. 289 (2013).  Based on the foregoing, the evidence shows there has been no current diagnosis of a right or left knee disorder.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection is not warranted.  38 C.F.R. §§ 3.303.

The Board acknowledges the Veteran's contention that he has current right and left knee disorders.  However, the Board finds that the Veteran is not competent to provide a diagnosis for such disorders.  Although it is error to categorically reject a lay person as competent to provide a diagnosis, not all questions of diagnosis are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a diagnosis depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the whether the Veteran has a current knee disorder is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of pain, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to the presence of a current disability based on his current complaints are not competent evidence of nexus or a diagnosis.  Additionally, there is no evidence of record that the Veteran is reporting a contemporaneous diagnosis, or that a medical professional has linked the Veteran's complaints to a diagnosis of a knee disorder. In fact, the examiner found no knee disorders to be present.

Absent evidence of a current disability, the preponderance of the evidence is against the service connection claims for a right knee disorder and a left knee disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection is not warranted.


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


